DETAILED ACTION
Status of the Claims
This action is in response to the applicant amendment filed on 3/7/2022 for application 15/981,679 filed on 5/16/2018. Claims 1 and 3 – 21 are pending and have been examined.
Claims 1, 3 – 4 and 14 are amended. 
Claim 21 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021, 7/23/2021 and 11/11/2021, 3/7/2022, 3/17/2022, 5/13/2022 and 5/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's remark filed on 3/7/2022 with respect to art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999. 

Regarding Claim 1, Larson teaches:
A device for systolically processing data (See Larson Col. 10, Ln. 57, where systolic ring network) according to a neural network, the device comprising:
a first arrangement of continuously connected processing units including at least first, second, third, and fourth processing units, wherein the first and second processing units are connected to systolically pulse data to one another, and wherein the third and fourth processing units are connected to systolically pulse data to one another (See at least Larson, Col 14, Ln. 15 – 25 where nodes are grouped; Fig. 2, where node 0 – 31 are continuously connected to form a group [first arrangement of sequentially connected processing group], 29 [1st processing unit] and 30 [2nd processing unit] are connected, 1 [3rd processing unit] and 2 [4th processing unit] are connected; Col 17, Ln. 1, where in linear shift process, data are pulsed to its adjacent node)
a second arrangement of continuously connected processing units including at least fifth, sixth, seventh, and eighth processing units, wherein the fifth and sixth processing units are connected to systolically pulse data to one another, and wherein the seventh and eighth processing units are connected to systolically pulse data to one another (See at least Larson, Fig. 2, where node 32 – 63 are continuously connected and form a group [second arrangement of sequentially connected processing units], 61 [5th  processing unit] and 62 [6th processing unit] are connected, 33 [7th processing unit] and 34 [8th processing unit] are connected; Col 17, Ln. 1, where in linear shift process, data are pulsed to its adjacent node);
wherein … processing unit is configured to systolically pulse data to … processing unit along interconnect (see at least Larson, abs, ln. 20 – 22, where concurrent transfer between multiple pairs of nodes are induced on the network in a systolic manner)
Larson does not explicitly discloses: 
a first interconnect between respective middle portions of the first and second arrangements that connects the second and seventh processing units, 
a second interconnect between the third and sixth processing units, 
Parhami explicitly discloses: 
a first interconnect between respective middle portions of the first and second arrangements that connects the second and seventh processing units, a second interconnect between the third and six processing units (See at least Parhami, fig. 1b, where ring with forward skip link of length 3; in Larson’s example, node 30 [2nd processing unit] and node 33 [7th processing unit] are connected with a forward skip link, node 62 [6th processing unit] and node 1 [3rd processing unit] are connected with a forward skip link. Node 30, 33, 62 and 1 are not at the end of each arrangements [respective middle portion]).
Larson and Parhami both teach ring bus among multiple processing units are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson’s teaching of ring bus architecture with Parhami’s teaching of skip connections in ring bus to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to effectively utilize the ring bus in a massive parallel system (See at least Parhami, sec. 1, para. 1, ln. 7 – 9).

Regarding Claim 4, depending on Claim 1, Larson in view of Parhami further teaches:
wherein the first and second interconnects form a first pair of interconnects (Parhami, fig. 1b, where ring with forward skip link of length 3; in Larson’s example the connection between node 30 and node 33 and the connection between node 62 and node 1 are a pair of forward skip link) and wherein the device further comprises a second pair of interconnects, the second pair of interconnects including a third interconnect between an uppermost processing unit in the first arrangement and an uppermost processing unit in the second arrangement and a fourth interconnect between a lowermost processing unit in the first arrangement and a lowermost processing unit in the second arrangement. (See at least Larson Fig. 3A, where the second pair of interconnects using the example numbering, the connection [third interconnect] between 0 [uppermost processing unit in first arrangement] and 63 [uppermost processing unit in second arrangement] and the connection [fourth interconnect] between 31 [lowermost processing unit in first arrangement] and 32 [lowermost processing unit in second arrangement] are the pair of connection between group 1 [first arrangement] and group 2 [second arrangement])

Regarding Claim 14, Larson teaches: 
A method for systolically processing data (See at least Larson, Col. 1, Ln. 30 – 34, where systolic data transfers) according to a neural network comprising at least a first layer and a second layer, the method comprising: 
during a first systolic clock cycle, performing a first set of systolic pulses of data through at least first, second, third, and fourth processing units arranged along a first arrangement of continuously connected processing unit (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 29 [1st processing unit] to 30 [2nd processing unit] and 1 [3rd processing unit] to 2 [4th processing unit] in the group of node 0 to 31 [first arrangement]) and at least fifth, sixth, seventh, and eighth processing units arranged along a second arrangement of continuously connected processing units (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 61 [5th processing unit] to 62 [6th processing unit] and 33 [7th processing unit] to 34 [8th processing unit] in the group of node 32 to 63 [second arrangement]), the first set of systolic pulses including
systolically pulsing data from the first processing unit of the first arrangement to the second processing unit of the first arrangement (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 29 [1st processing unit] to 30 [2nd processing unit]);
systolically pulsing data from the third processing unit of the first arrangement to the fourth processing unit of the first arrangement (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 1 [3rd processing unit] to 2 [4th processing unit] in the group [first arrangement]);
systolically pulsing data from the fifth processing unit of the second arrangement to the sixth processing unit of the second arrangement (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 61 [5th processing unit] to 62 [6th processing unit]);
systolically pulsing data from the seventh processing unit of the second arrangement to an eighth processing unit of the second arrangement (See at least Larson Fig. 2 &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 33 [7th processing unit] to 34 [8th processing unit] in the group [second arrangement]);
wherein at least one of the second processing unit, the seventh processing unit, the third processing unit and the sixth processing unit is not on an end of its respective arrangement of continuously connected processing unit (See at least Larson Fig. 2, where Node 30 [2nd processing unit], 33 [7th processing unit], 62 [6th processing unit]  and 1 [3rd processing unit] are not at the end of each arrangements).  
Larson does not explicitly discloses: 
systolically pulsing data from the second processing unit of the first arrangement to the seventh processing unit of the second arrangement;
wherein the second processing unit is configured to systolically pulse data to the seventh processing unit along a first interconnect between the first and second arrangements, and wherein the third processing unit is configured to systolically pulse data to the sixth processing unit along a second interconnect between the first and second arrangements.
Parhami explicitly discloses: 
systolically pulsing data from the second processing unit of the first arrangement to the seventh processing unit of the second arrangement, wherein the second processing unit is configured to systolically pulse data to the seventh processing unit along a first interconnect between the first and second arrangements, and wherein the third processing unit is configured to systolically pulse data to the sixth processing unit along a second interconnect between the first and second arrangements (See at least Parhami, fig. 1b, where ring with forward skip link of length 3; in Larson’s example, node 30 [2nd processing unit] and node 33 [7th processing unit] are connected with a forward skip link [first interconnect] for sending data, node 62 [6th processing unit] and node 1 [3rd processing unit] are connected with a forward skip link [second interconnect] for sending data; Larson Fig. 3A &  Col. 17, Ln. 1 – 10, where in a major phase [clock cycle] the clockwise bus perform the following shift 30 [2nd processing unit] to 33 [7th processing unit]); 
Larson and Parhami both teach ring bus among multiple processing units are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson’s teaching of ring bus architecture with Parhami’s teaching of skip connections in ring bus to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to effectively utilize the ring bus in a massive parallel system (See at least Parhami, sec. 1, para. 1, ln. 7 – 9).

Regarding Claim 21, Larson in view of Parhami further disclose: 
wherein the first and second interconnects form a first pair of interconnects, and wherein multiple pairs of interconnects connect the first arrangement of continuously connected processing units to the second arrangement of continuously connected processing units (Parhami, fig. 1b, where ring with forward skip link of length 3; in Larson’s example the connection between node 30 and node 33 and the connection between node 62 and node 1 are a pair of forward skip link; The connection between node 0 and 63 and node 31 and 32 are a pair of connection between the group of 0-31 [first arrangement] and 32-63 [second arrangement]; i.e., multiple pairs of interconnect).

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, further in view of Ross et al. US9,710,748 Neural Network Processor, 2017.  

Regarding Claim 3, depending on Claim 1, Larson in view of Parhami further teach:
equal to a number of pairs of interconnects in the multiple pairs of interconnects connecting the first arrangement to the second arrangement (See at least, Larson, Col. 2, Ln. 3, where multiple ring can be cascaded to provide still greater amount of parallelism. In the example embodiment each of the ring include one pair of interconnects. Larson did not limit the number of interconnects in the disclosure, instead, an optimum workable number can be decided by an ordinary skill in the art)
Larson in view of Parhami did not explicitly teach:
wherein each of the first and second processing units includes a number of convolution engines 
Ross explicitly teach
wherein each of the first and second processing units includes a number of convolution engines (See at least Ross, Col. 9, Ln. 1, where convolutional neural network) 
Larson (in view of Parhami) and Ross both teach systolic multi processor device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami)’s teaching of multi processor connected with dual ring bus with Ross’s teaching of multi processor convolutional neural network system to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Claim 5, 7 – 8, 13, 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999 and further in view of Ge et al., US8824603, Bi-Directional Ring-Bus Architecture for Cordic Based Matrix Inversion, 2014.

Regarding Claim 5, Larson in view of Parhami further teach:
wherein, during a signal systolic pulse, the sixth processing unit is configured to receive a first piece of data from the third processing unit (See at least Larson fig. 2, where in a counter clockwise pulse, node 1 [3rd processing unit] send data to node 62 [6th processing unit])
Larson in view of Parhami does not explicitly disclose:
the sixth processing unit is configured to receive … a second piece of data from the fifth processing unit
Ge explicitly disclose:
the sixth processing unit is configured to receive … a second piece of data from the fifth processing unit (See at least Ge, Fig. 3A, where in a systolic pulse, data is passing through both clockwise and counter-clockwise ring; in Larson’s example clockwise from node 61 [5th processing unit] to node 62 [6th processing unit]).
Larson (in view of Parhami) and Ge both teach systolic ring bus among multiple processing units are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami)’s teaching of ring bus architecture with skip connection with Ge’s teaching of bi-directional dual ring bus to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce latency of processing (See at least Ge, Col. 9, ln. 19 – 20).

Regarding Claim 7, depending on Claim 1, Larson in view of Parhami do not explicitly disclose: 
wherein the second processing unit includes an output systolic element configured to tag an activation output generated by the second processing unit with an identifier, wherein the identifier indicates an address for the second processing unit
Ge explicitly disclose: 
wherein the second processing unit includes an output systolic element configured to tag an activation output generated by the second processing unit with an identifier, wherein the identifier indicates an address for the second processing unit (See at least Ge. Fig. 3C & Col. 7, ln. 32, where dock 362 [output systolic element] is responsible to initiate token with PE address [identifier indicates an address for the unit]).
Larson (in view of Parhami) and Ge both teach systolic ring bus among multiple processing units are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami)’s teaching of ring bus architecture with skip connection with Ge’s teaching of bi-directional dual ring bus with output tagging to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification as the combination yield predictable result.

Regarding Claim 8, depending on Claim 7, Larson in view of Parhami and Ge further teach: 
wherein the activation output including the tag is systolically pulsed to an input systolic element of the seventh processing unit (See at least Ge. Fig. 3C, where the output token [activation output including tag] pulse on the clockwise ring to the dock 362 [input systolic element] of the next clockwise processing unit [7th processing unit]).

Regarding Claim 13, depending on Claim 1, Larson in view of Parhami do not explicitly disclose: 
the first processing unit includes an input systolic element configured to receive data, a first processing circuit configured to perform processing of the received data to generate a first activation output, a first output systolic element, and a data tagger configured to tag the first activation output with an address of the first processing unit.
 Ge explicitly disclose: 
the first processing unit includes an input systolic element configured to receive data (See at least Ge, Fig. 3C, where Dock 362 [input systolic element]), a first processing circuit configured to perform processing of the received data to generate a first activation output (See at least Ge. Fig. 3C, where PE 355 [first processing unit] receive, processing, and output data [first activation output]), a first output systolic element, and a data tagger configured to tag the first activation output with an address of the first processing unit (See at least Ge. Fig. 3C & Col. 7, ln. 32, where dock 362 [output systolic element and data tagger] is responsible to initiate token with PE address [identifier indicates an address for the unit]).
The reason for combining Larson in view of Parhami’s and Ge’s teaching is the same as Claim 7. 

Regarding Claim 15, depending on Claim 14, Larson in view of Parhami do not explicitly disclose:
during the first systolic clock cycle, performing a second set of systolic pulses including:
systolically pulsing data from the second processing unit of the first arrangement to the first processing unit of the first arrangement;
systolically pulsing data from the third processing unit of the first arrangement to the sixth processing unit of the second arrangement
systolically pulsing data from the fourth processing unit of the first arrangement to the third processing unit of the first arrangement;
systolically pulsing data from the sixth processing unit of the second arrangement to the fifth processing unit of the second arrangement;
and systolically pulsing data from the eighth processing unit of the second arrangement to the seventh processing unit of the second arrangement.
Ge explicitly discloses:
during the first systolic clock cycle, performing a second set of systolic pulses including:
systolically pulsing data from the second processing unit of the first arrangement to the first processing unit of the first arrangement (See at least Ge, Fig. 3C. where data is flowing both clockwise and counter-clockwise direction systolically, in Larson example, the system systolically pulsing data counter-clockwise from 30 [2nd processing unit] to 29 [1st processing unit]);
systolically pulsing data from the third processing unit of the first arrangement to the sixth processing unit of the second arrangement (See at least Ge, Fig. 3C. where data is flowing both clockwise and counter-clockwise direction systolically, in Larson example, the system systolically pulsing data counter-clockwise from 1 [3rd processing unit] to 62 [6th processing unit] through the skip connection of Parhami)
systolically pulsing data from the fourth processing unit of the first arrangement to the third processing unit of the first arrangement (See at least Ge, Fig. 3C. where data is flowing both clockwise and counter-clockwise direction systolically, in Larson example, the system systolically pulsing data counter-clockwise from 2 [4th  processing unit] to 1 [3rd processing unit]);
systolically pulsing data from the sixth processing unit of the second arrangement to the fifth processing unit of the second arrangement (See at least Ge, Fig. 3C. where data is flowing both clockwise and counter-clockwise direction systolically, in Larson example, the system systolically pulsing data counter-clockwise from 62 [6th processing unit] to 61 [5th processing unit]);
and systolically pulsing data from the eighth processing unit of the second arrangement to the seventh processing unit of the second arrangement (See at least Ge, Fig. 3C. where data is flowing both clockwise and counter-clockwise direction systolically, in Larson example, the system systolically pulsing data counter-clockwise from 34 [8th processing unit] to 33 [7th processing unit]).
Larson (in view of Parhami) and Ge both teach systolic ring bus among multiple processing units are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami)’s teaching of ring bus architecture with skip connection with Ge’s teaching of bi-directional dual ring bus to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce latency of processing (See at least Ge, Col. 9, ln. 19 – 20).

Regarding Claim 16, depending on Claim 15, Larson in view of Parhami and Ge further teach:
wherein the first set of systolic pulses travel in a first direction through the first and second arrangements, and wherein the second set of systolic pulses travel in a second direction through the first and second arrangements, wherein the first direction is opposite to the second direction (See at least Ge Fig. 3A, where the first set of pulses travel through clockwise ring and the second set of pulses travel through counter-clockwise ring through the first and second arrangement).

Regarding Claim 17, depending on Claim 14, Larson in view of Parhami further teach:
during a second systolic clock cycle, performing a second set of systolic pulses including:
systolically pulsing, from the second processing unit of the first arrangement to the seventh processing unit of the second arrangement, the data received from the first processing unit during the first systolic clock cycle (See at least Larson Fig. 2, where in shift operation in the clockwise ring, data from 29 [1st processing unit] is passed to 30 [2nd processing unit] in one clock cycle and subsequently pass to 33 [7th processing unit] in the next clock cycle through skip link of Parhami);
Larson in view of Parhami do not explicitly disclose:
systolically pulsing, from the third processing unit of the first arrangement to the sixth processing unit of the second arrangement, data received from the fourth processing unit during the first systolic clock cycle
Ge explicitly discloses:
systolically pulsing, from the third processing unit of the first arrangement to the sixth processing unit of the second arrangement, data received from the fourth processing unit during the first systolic clock cycle (See at least Larson Fig. 2, where in shift operation in the counter-clockwise ring taught by Ge, data from 2 [4th processing unit] is passed to 1 [3rd processing unit] in one clock cycle and subsequently pass to 62 [6th processing unit] in the next clock cycle through skip link of Parhami).
The reason for combining Larson in view of Parhami’s teaching and Ge’s teaching is the same as Claim 15. 

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, further in view of Baji et al. US5,091,864 Systolic Processor Elements for a Neural Network, 1992.  

Regarding Claim 6 depending on Claim 1, Larson in view of Parhami did not explicitly teach: 
wherein the device further includes a systolic processor chip, and wherein the first and second arrangements of first and second processing units comprise circuitry embedded in the systolic processor chip
Baji explicitly teach:
wherein the device further includes a systolic processor chip, and wherein the first and second arrangements of first and second processing units comprise circuitry embedded in the systolic processor chip (see at least Baji, Col. 3, Ln. 66 – 67, where some hundreds of processors could be integrated on a chip).
Larson(in view of Parhami) and Baji both teach systolic multi processor device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami)’s teaching of multi processor connected with dual ring bus with Baji’s teaching of multi processor neural network system to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Regarding Claim 12, depending on Claim 1, Larson in view of Parhami do not explicitly disclose: 
wherein at least a subset of the first arrangement of sequentially connected processing units are assigned to perform computations of a first layer of the neural network, and wherein at least a subset of the second arrangement of sequentially connected processing units are assigned to perform computations of a second layer of the neural network
Baji explicitly discloses: 
wherein at least a subset of the first arrangement of sequentially connected processing units are assigned to perform computations of a first layer of the neural network, and wherein at least a subset of the second arrangement of sequentially connected processing units are assigned to perform computations of a second layer of the neural network (See at least Baji, Fig. 13, where first and second layer neural net with its processing units).
The reason of combination of Larson (in view of Parhami)’s teaching and Baji’s teaching is the same as Claim 6.

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, Ge et al., US8824603, Bi-Directional Ring-Bus Architecture for Cordic Based Matrix Inversion, 2014, and further in view of Sengupta US20180189648 Event Driven and Time Hopping Neural Network.  

Regarding Claim 9, Larson in view of Parhami and Ge teach the device of Claim 8, Larson in view of Parhami and Ge further teach:
wherein the seventh processing unit is configured to: receive the activation output and perform processing to generate an additional activation output (See at least Ge. Fig. 3C, where PE 355 [7th processing unit] receive output on clockwise dock 362 from the previous processor on the bus [2nd processing unit], process data and generate output); 
Larson in view of Parhami and Ge did not explicitly teach:
use the identifier to identify a weight to use for processing the activation output.
Sengupta explicitly teach:
use the identifier to identify a weight to use for processing the activation output (See at least Sengupta, para. 0089, where weight array indexed by address of the neural unit; para. 0092, ln. 1 – 4, weight output from array by the neural unit identifier).
Larson (in view of Parhami and Ge) and Sengupta both teach multi processor neural network device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami and Ge)’s teaching of multi processor neural network with Sengupta’s approach of weight storage/retrieval  to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Regarding Claim 11, depending on Claim 9, Larson in view of Parhami, Ge and Sengupta further teach: 
wherein the weight is retrieved from a memory external to the seventh processing unit (See at least Sengupta, para. 0051, ln. 10 – 14, where weight array can be stored in DRAM or flash memory which is external to the processing unit).

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, Ge et al., US8824603, Bi-Directional Ring-Bus Architecture for Cordic Based Matrix Inversion, 2014, Sengupta US20180189648 Event Driven and Time Hopping Neural Network and further in view of Baji et al. US5,091,864 Systolic Processor Elements for a Neural Network, 1992.  

Regarding Claim 10 depending on Claim 9, Larson in view of Parhami, Ge and Sengupta do not explicitly disclose: 
Baji explicitly discloses: 
wherein the weight is stored locally at the seventh processing unit (See at least Baji, Fig. 2, & Col. 8, ln. 5 – 10, where weight mij stored locally in element 1).
Larson (in view of Parhami, Ge and Sengupta) and Baji both teach systolic multi processor device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami, Ge and Sengupta)’s teaching of multi processor connected with dual ring bus with Baji’s teaching of multi processor neural network system to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Claim 18 – 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, Ge et al., US8824603, Bi-Directional Ring-Bus Architecture for Cordic Based Matrix Inversion, 2014, further in view of Baji et al. US5,091,864 Systolic Processor Elements for a Neural Network, 1992.  

Regarding Claim 18, depending on 17, Larson in view of Parhami and Ge further disclose: 
via the seventh processing unit during the second systolic clock cycle, processing the data received from the second processing unit during the first systolic clock cycle (See at least Ge, Fig. 3D and 3A, where data in sequence are processed through nodes in a systolic manner. Each node perform corresponding calculation of the data passed on each systolic cycle), 
Larson in view of Parhami and Ge do to explicitly disclose: 
the processing performed according to computations of a node of the second layer of the neural network.
Baji explicitly discloses: 
the processing performed according to computations of a node of the second layer of the neural network (See at least Baji, Fig. 11, where the processing unit perform computation in accordance of the corresponding layer of the neural network).
Larson(in view of Parhami and Ge) and Baji both teach systolic multi processor device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami and Ge)’s teaching of multi processor connected with dual ring bus with Baji’s teaching of multi processor neural network system to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Regarding Claim 19, depending on 18, Larson in view of Parhami, Ge and Baji further teach:
via the seventh processing unit during a third systolic clock cycle, processing the data received from the second processing unit during the second systolic clock cycle (See at least Ge, Fig. 3D and 3A, where data in sequence are processed through nodes in a systolic manner. Each node perform corresponding calculation of the data passed on each systolic cycle), the processing performed according to computations of the node of the second layer of the neural network (See at least Baji, Fig. 11, where the processing unit perform computation in accordance of the corresponding layer of the neural network).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Larson US5,659,781 Bidirectional Systolic Ring Network, 1997, in view of Parhami, Periodically Regular Chordal Rings, IEEE Transactions on Parallel and Distributed System, Vol. 10, June 1999, Ge et al., US8824603, Bi-Directional Ring-Bus Architecture for Cordic Based Matrix Inversion, 2014, Baji et al. US5,091,864 Systolic Processor Elements for a Neural Network, 1992 and further in view of Sengupta US20180189648 Event Driven and Time Hopping Neural Network.  

Regarding Claim 20, depending on Claim 18, Larson in view of Parhami, Ge and Baji further teach:
for processing the data received from the second processing unit (See at least Ge. Fig. 3C, where PE 355 [7th processing unit] receive output on clockwise dock 362 from the previous processor on the bus [2nd processing unit], process data and generate output), the tag identifying that the data originated at the second processing unit (See at least Ge. Col. 7, ln. 32, where PE address [identifier indicates an address for the unit]).
Larson in view of Ge and Baji do not explicitly disclose:
using a tag of the data received from the second processing unit to identify a weight to use for processing the data
Sengupta explicitly discloses: 
using a tag of the data received from the second processing unit to identify a weight to use for processing the data (See at least Sengupta, para. 0089, where weight array indexed by address of the neural unit; para. 0092, ln. 1 – 4, weight output from array by the neural unit identifier)
Larson (in view of Parhami, Ge and Baji) and Sengupta both teach multi processor neural network device and method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Larson (in view of Parhami, Ge and Baji)’s teaching of multi processor neural network with Sengupta’s approach of weight storage/retrieval  to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this as the combination yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122